NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                        2009-3132

                                   MARIE C. MAPLES,

                                                        Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                        Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    AT844E080694-I-1.

                                      ON MOTION

Before NEWMAN, Circuit Judge.

                                        ORDER

        Marie C. Maples moves to supplement the record to include various documents

not before the Merit Systems Protection Board. Maples also moves for an extension of

time, until May 28, 2009, to pay the court's docketing fee.

        Upon consideration thereof,

        IT IS ORDERED THAT:

              The motion to supplement the record is deferred for consideration by the

merits panel that is assigned to hear the case.

              A copy of this order and the motions papers regarding the motion to

supplement the record shall be transmitted to the merits panel assigned to hear this

case.
        (3)     The motion for an extension of time to pay the docketing fee is granted.

No further extensions should be anticipated.




                                          FOR THE COURT
      MAY 2 9 2009
                                           /s/ Jan Horbaly
         Date                             Jan Horbaly
                                          Clerk


cc:     Marie C. Maples
        David M. Hibey, Esq.                                 MAY 2 9 2009
                                                              JIM liUttbitY
s19                                                              CLERK




2009-3132                                    2